IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                                October 07, 2014 Session

STATE OF TENNESSEE v. CHRISTOPHER SWIFT and MARQUAVIOUS
                        HOUSTON

                  Appeal from the Criminal Court for Shelby County
                    No. 11-04531    James C. Beasley, Jr., Judge




                  No. W2013-00842-CCA-R3-CD - Filed May 5, 2015




T IMOTHY L. E ASTER, J., concurring in part and dissenting in part.


       I concur with the results and most of the reasoning in the majority opinion. I
respectfully disagree, however, with the majority’s conclusion that the trial court abused its
discretion when it failed to grant Defendant Swift’s motion to sever. In my view, neither
Rule 8 or Rule 14 of the Rules of Criminal Procedure required the trial court to grant
Defendant Swift’s motion to sever.

      Furthermore, I am satisfied that the trial court gave clear and correct instructions on
how the jury was to consider the evidence as to each Defendant. The manner in which the
evidence was admitted by the trial court did not so prejudice Defendant Swift as to require
severance.


                                                  _______________________________
                                                  TIMOTHY L. EASTER, JUDGE